ON MOTION FOR REHEARING.
LATTIMORE, Judge.
Responding to appellant’s motion, we have again carefully examined the record. That the owner of a pasture in which were cattle for whose pasturing he was receiving monthly money rent, — would not ips.o facto sustain any relationship of owner to the cattle such as would make it necessary to allege ownership of such cattle in him in case of theft thereof, — seems obvious.
The bills of exception to the introduction of the reproduced testimony of Aladin Miller, as given upon an examining trial of these appellants at a former time, sets out only lenghty objections of appellants, none of which are certified- by the trial court as in fact true. No testimony as to other pending indictments, other than the one involved in this case, was introduced, and none of the cattle referred to in said reproduced testimony appear not be those whose theft forms the subject of this prosecution. There are complaints of our disposition of other bills of exception, all of which have been examined dnd none of which are deemed to have merit.
No error being observed in our disposition of the case, the motion for rehearing is overruled.

Overruled.